Case 7:18-cr-00960 Document 345 Filed on 04/03/19 in .TXSD Page 1 0f_18 ‘ C?_;

Uniied Siatc D_IS: ~ »~
Sou'd':sm g)‘¢:t _.'.'Dcl iii L;§(,),:_JS{@

UNITED STATES DISTRICT coURT l
SOUTHERN DISTRICT oF TEXAS MAY 2 2 2913
McALLEN DIVISION _ `

UNITED STATES OF AMERICA

CriminalNo. M -»1 8 " 96 0

JUAN ALBERTO ,VILLALOBOS
also known as “Albert” ` `
VIRGIL LEE CARRILLO

ER_IC GOMEZ

ERIC CARRILLO

MICHAEL GRAVES

DANIEL MAYORQUIN CARRILLO
ROMULO CHAPA . '
REYES HERNANDEZ, III
CHRISTOPHER HAM

JORGE REYNALDO TAlVIEZ
JACOB GARCIA

ESTEBAN SOLOMON_

. \ ` ' .
'. ,l

5
l
1
l

DEALLEN NETTLES
JUAN MANUEL FONSECA
also known as “Red”
MONICA FONSECA

qu_)ls E_l_)GARDQ__ ZEL_A_YA _

RUBY GUZMAN
LIANG GUO YU
JONATHAN XIE
M;Q_HAEL TOLAR

g MG}_RQ!A_ _,

Case 7:18-cr-00960 Document 345 '_Filed on 04/03/19 in TXSD Page 2 of 18

v _ SEALED'INDICTMENT
TH:E GRAN_D JURY CHARGES: '
l Count One
Frorn on or about May 2012, to on or about the date of this indictment, in the Southem

District of Texas and within the jurisdiction of the Court, defendants,

JUAN ALBERTO VILLALOBOS
also known as “Albert”
_VIRGIL LEE CARRILLO
ERIC GOMEZ
JACOB GARCIA -

, E§I§BAN SOLO_MQN

MM, __

DEALLEN NETTLES ' `
JUAN MANUEL FoNsECA
qls¢_) known a§_“B§d”__

RUDIS EDGARDO ZELA_YA

did knowingly and intentionally conspire and agree together and with other persons known and
' unknown to the Grand Jurors, tol possess with intent to distribute a controlled substance The
controlled Substance involved was 5_ kilograms or more of a mixture or substance containing ay
detectable amount of cocaine, a Schedule II controlled substance. v

ln violation of Title 21, 'United States Code, Sections 846, 841(a)(1), and 841(b)(l)(A).

Count Two
From'on or about November `2012, to on or about the date of this indictment, in the

Southem Distn`ct of Texas and elsewhere within the jurisdiction of the Court, the defendants,

Case 7:18-cr-00960 Document 345 Filed on 04/03/19 in TXSD Page 3 of 18

JUAN ALBERTO VILLALOBOS
also known as “Albert” _
VIRGIL LEE CARRILLO
ERIC CARRILLO
_ ¢` MICHAEL G&AVES
DANIEL~MAYORQUIN CARRILLO '
ROMULO CHAPA
,. REYES HERNANDEZ, III
CHRISTOPHER HAM
'JORGE R_E_¥NALDQIA_ML;

DEALLEN NETTLES
JUAN MANUEL FONSE_CA
also known as “Red”

`¢MONICA FONSECA

RUBY GUZMAN

'. LIANG GUo YU

JoNATHAN XIE
__MIC_HAEL TovAR

_ 1 MARIAEGARCIA § *
did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jury, to commit offenses against the United States in violation of Title 18,
United States Code, Section 1955, to wit:

a) to transport, transmit and transfer and attempt to transport,_ transmit and transfer monetary
instruments and funds from a place in the United States to a place outside the United States with
the intent to promote the carrying on of specified unlawful 'activity, that is, the distribution of a

controlled substance, an offense punishable under _Title 21' of the laws of the United States;

Case 7:18-cr-00960 Document 345 Fi|'ed on 04/03/19 in TXSD Page 4 of 18

ln violation o`f Title 18, United States Code, Section l956(a)(2)(A)_.
and,
b) to conduct and-attempt to conduct a financial transaction affecting interstate and foreign
commerce; to wit, the purchase of the properties, both real and personal, which involved the
proceeds of a specified unlawful activity, that is, the distribution of a controlled Substance, a
violation of Title 21, knowing that the transaction was designed in whole and in part to conceal
and disguise, the nature, source, ownership, and control of the proceeds of said specified unlawful
activity and that while conducting and attempting to conduct such financial transaction knew that
the property involved in the financial transaction, that is, funds represented the proceeds of some
form of unlawful activity, in violation of Title 18 United .S-tates Code Sections 195 6(a)(l)(B)(i).
l In_ violation of Title 18, United States Code, Section l9d6(h). v
, Count Three
Beginning on or about April 24, 2013, and continuing to on or` about December ~12, 20l4,
in the in the Southem District of Texas and elsewhere within the jurisdiction of the Court,
defendants, l ix
JUAN MANUEL FONSECA
also known as “Red”
and
MONICA FONSECA
'did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to wit, the purchase of the.property located at 8533 Edinburg Ct. Houston,
Texas which involved the proceeds of a specified unlawful activity, that iS, the distribution of a
controlled substance, an offense punishable under Title 21‘of the laws of the United States,

knowing that the transaction was designed in whole and in part to conceal and disguise, the nature,

source, ownership, and control of the proceeds of said specified unlawful activity and that while

Case 7:18-0r-OO`960 Document 345 Filed on 04/03/19 in TXSD Page 5 of 1'8

conducting and attempting to conduct such financial transaction knew that the property involved
in the financial transaction, that is, funds represented the proceeds of some form of unlawful
activity, f
ln violation of Title 18 United-States Code Sections l956(a)(l)(B)(i) and 2.
Count Four l
On or about May 23, 2013, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, defendants,

‘JUAN ALBERTO VILLALOBOS l
also known as “Albert” '
VIRGIL LEE CARRILLO
ERIC C`ARRILLo
MCHAELGRAVES

did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
instruments and funds, that is, approximately $559,225.00 in United States Currency, from a
place in the United States, that-is Houston, Texas tol a place outside the United States, that is
Mexico, with the intent to promote the carrying on of specified unlawful activity, that is then
distribution of a controlled substance

ln violation of Title 18, United States Code, Secti'ons 195 6‘(a)(2-)(A) and 2.

l Count Five
On or about September 14, 2013, in the Southem District of Texas and elsewhere within

4 the jurisdiction of the Cour_t, defendants,

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 6 of 18

and b
ROMULO CHAPA

did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
instruments and funds, that is, approximately $l,575,448.00 in United States currency, from a
place in the United States, that is, Houston, Texas to a place outside the United States, that is
Mexico, with the intent to promote the carrying on of specified unlawful activity, that is the
distribution of a controlled substance

ln violation of 'Title 18, United States Code, Sections 1956(a)(2)(A) and 2.

' Count Six

On or about January 21, 2014 in the Southern District of_ Texas and elsewhere within the

jurisdiction of the Court, defendants,

f

JUA_N ALBERTO VILLALOBOS
also known as “Albert”

did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
instruments and funds, that is, approximately $300,040.00 in United States currency, from a place
in the United States, that is Houston, Texas to a place outside the United States, that is Mexico,
with the intent to promote the carrying on of specified unlawful activity, that is the distribution of
a controlled substance

In violation of Title 18, United States Code, Sections 195 6(a)(2)(A) and 2.

Case 7:1-8-or-00960 Dooument 345 Filed on 04/03/19 in TX_SD Page 7 of 18 -

' Count Seven
On or about February 121 2015 in the Southem District of Texas and elsewhere within the
jurisdiction of the Court, defendants,

JUAN ALBERTO VILLAL\)!L)D
also known as “Albert”
DANIEL MAYORQUIN CARRILLO
-and
REYES HERNANDEZ, III
did transport, transmit and transfer and attempt 'to*transport,> transmit and transfer a monetary
instruments and funds, that is, approximately $699,760.00 in United States currency, from a place
in the United States, that is Houston, Texas to a place outside the United States, that is Mexico,
with the intent to promote the carrying on of specified unlawful activity, that is the distribution of
a controlled substance n
ln violation of Title 18, United States Code, Sections 1956(a)(2)(A) and 21
Cou"nt night

On or about February 28, 2015, in the Southern District of Texas- and within the jurisdiction

of the Court, defendants,

JUAN ALBERTO VILLALOBOS
also known as “Albert”
VIRGIL LEE CARRILLO
ERIC GOMEZ
and
JACOB GARCIA

did knowingly and intentionally possess with intent to distribute a controlled substance The

controlled substance involved was 5 kilograms or more, that is, approximately 78 kilograms of a

Case 7:18-o_r-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 8 of 18

mixture or substance containing a detectable amount of cocaine, a Schedule ll controlled
substance
ln violation of Title 21., United States Code, Sections 84l(a)(l) and 841 (b)(l)(A) and Title
18, United States Code, Section 2.
Count Nine
On or about December 14, 2015, in the Southem District of 'l`exas and elsewhere within f
the jurisdiction of the Court, defendants,

JUAN ALBERTO VILLALOBOS
' also known as “Albert” l `
CHRISTOPHER HAM _
__ __ __lOR(iE_ISEwY§_ALDO TAMEZ

did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
instruments and hinds, that is, approximately $l,039,960.00 in United States currency, from a
place in the United States, that is Houston,f Texas to a place outside the United States, that is
Mexico, with the intent to promote~the carrying on of specified unlawful activity, that is the
distribution of a controlled substance v
ln violation of Title 18,'United States Code, Srections 1956(a)(2)(A) and 2. `
wm

On or about December 29, 2015 ,- in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, defendants, v ~

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 9 of 18 _

JUAN_ALBERTO vILLALOBOS
al§qk§lgwn.as_‘fa_lber_t”,. » . ,_//»

 

DEALLEN NET`TLES ,

did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
` instruments and funds, that is, approximately $332,1 17100 in United States currency, from a place
in the _United States, that is Chicago, lllinois to a place outside the United States, that is Mexico,
with the intent_to promote the carrying on of specified unlawful\activity, that is the distribution of

‘ a controlled'substance l d l -
ln violation of Title 18, United States Code, Sections 1956(a)(2)(A) and 2.

Count Eleven l l
On or about February 26, 2016 , in the Southem District of Texas and within the jurisdiction

of the Court, defendants,

. JUAN ALBERTo vILLALoBoS
also known as “Albert”
and

ESTEBAN SOLOMON
did knowingly and intentionally possess with intent to distribute a controlled substance The
controlled substance involved was 5 kilograms or more, that is, approximately 131.5 kilograms of
'a mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance ‘ _ \

ln violation of Title 21, United States Code, Sections 84l(a)(1) and.84l(b)(l)(A) and Title .

18, United States Code, _S_ection 2.

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 10 of 18

Count Twelve
On or about March 18, 2016, i_n the Southem District of Texas and within the jurisdiction

of the Court, defendants,

and
JUAN ALBERTO VILLALOBOS
also known as “Albert”

did knowingly and intentionally possess with intent to distribute a controlled substance The
controlled substance involved was 5 kilograms or more, that is, approximately 158 kilograms of a
mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance

In violation of Title 21 , United States Code, Sections 841 (a)(l) and 841 (b)(l)(A) and Title
, 18, United States Code, Section 2.

Count Thirteen

From on or about May 18, 2016, to on or about May 19, 2016, in the Southem District of

Texas and elsewhere within the jurisdiction of the Court, defendants,

. J_UAN ALBERTO VILLALOBOS 3
' » also known__as “Alb_e_r_tj’

LIANG GUO YU
JONATHAN XIE
' and
MICHAEL TOVAR

l
did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary

instruments and funds, that is, approximately $701,1 16.00 in United States currency, from a place

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 11 of 18

in the United States, that is Houston, Texas to a place outside the United States, that is Mexico,
with the intent to promote the carrying on of specified unlawful activity, that isthe distribution of
a controlled substance
In violation of Title 18, United States Code, Sections 1956(a)(2)(Aj and 2.
Count Fourteen
On or about July 11, 2016, in the Southem District`of Texas and elsewhere within the

jurisdiction of the Court, defendants,

JUAN ALBERTO vILLALoBoS
alia_k_np!v_n_a_s‘_‘_é!>¢ft”~

and
MARIA E. GARCIA

did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
instruments and funds, that is, approximately $196,715.00 in United States currency, from a place
in the United States, that is Houston, Texas to a place outside the United States, that is Mexico,
-with the intent to promote the carrying on of specified unlawful activity, that is the distribution of
a controlled substance l

In violation of Title 18, United States Code, Sections 1956(a)(2)(A) and ,2.

Count Fifteen

On or about July 17, 2016, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, defen@nt§,

JUAN ALBERTO VILLALOBOS
also known as “Albert”

and
JUAN MANUEL FONSECA

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 1_2 of 18

also known as “Red”
did transport, transmit and transfer and attempt tol transport, transmit and transfer a monetary
instruments and funds, that is, approximately $399,920:00 in United States currency, from a place
' in the United States, that is Combes, Texas to a place outsidethe United States, that is Mexico,
with the intent to promote the carrying on of specified unlawful activity, that is' the distribution_of
a controlled substance
v In violation of Title 18, United States Code, Se'ctions 195 6(a)(2)(A) and 2. -
Count SiXteen
On or about July 19, 2016, in the Southem District of Texas and within the jurisdiction of

the Court, defendants,

JUAN ALBERTO VILLALUBUb
also known as “Albert” _
JUAN MANUEL FONSECA
als_o known as “Red”

did knowingly and intentionally possess with intent to distribute a controlled substance The
controlled.substance involved was 5 kilograms or more, that is, approximately 10.95 kilograms of
a mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance l _

In violation of Title 21, United States Code, Sections 841 (a)(l) and 841(b)(1)(A) and Title
18, United States Code, Section 2. n

Count'Seventeen
On or about August 4, 2016, in the Southem District of Texas and elsewhere within the

' jurisdiction of the Court, defendants,

Case 7:18-o_r-00960 Dooument 345 Fi|e£d on 04/03/19 in TXSD Page 13 of 18

JUAN ALBERTO VILLALOBOS

also known as “Albert”

. and v '
GONZALO HERNANDEZ
1 did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
' instruments and funds, that is,:approximately $318,120.00 in United States currency, from a place
in the United States, that is Pasadena, Texas to a place outside the United States, that is Mexico,
with the intent to promote the carrying on of specified unlawful activity, that is the distribution of
a controlled substance
ln violation of Title 18, United States Code, Sections l956(a)(2)(A) and 2.
Count Eighteen 4

On or aboutAugust 5, 2016, in the Southem District of Texas and elsewhere within the

jurisdiction of the Court, defendants,

JUAN AL'BERTo vILLALoBos
also known as “Albert”
' and
GONZALO HERNANDEZ
did transport, transmit and transfer and attempt to transport, transmit and transfer a monetary
instruments and funds, that is, approximately $l,570,214.00 in United States currency, from a
place in the United States, that is vPasadena Texas to a place outside the United States, that is
Mexico, with the intent to promote the carrying on of specified unlawful activity, that is the

distribution of a controlled substance

.In violation of Title 18, United States Code, Sections 1956(a)(2)(A) and_2.

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 14 of 18

Count Nineteen
On or about October 22, 2016, in the Southem District of Texas and within the jurisdiction

of the Court, defendants,

JUAN ALBERTo vILLALoBos
also known as “Albert”
and
RUDIS EDGARDO ZELAYA

did knowingly and intentionally possess with intent to distribute a controlled substance The
controlled substance involved was 5 kilograms or more, that is, approximately 63.5 kilograms of
a mixture or substance containing a detectable amount of cocaine, a Schedule ll controlled
substance

ln_violation of Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(A) and Title
18, United States Code, Section 2.

Count Twen§_v_

On or about December 16, 2016, and continuing to on or about May 14, 2018, in the

Southem District of Texas and elsewhere within the jurisdiction of the Court, defendants
JUAN MANUEL FONESCA
also known as “Red”
and
MONICA FONESCA

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to wit, the purchase of the property and improvements to 18563 and 18567
Michaels Run Houston, Texas which involved the proceeds of a specified unlawful activity, that

is, the distribution of a controlled substance, an offense punishable under Title 21 of the laws of

the United States, knowing that the transaction was designed in whole and in part to conceal and

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 15 of 18

disguise the nature, source, ownership, and control of the proceeds of said specified unlawful
activity and that while conducting and attempting to conduct such financial transaction knew that
the property involved in the financial transaction, that is, funds represented the proceeds of some

form of unlawful activity.
ln violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i) and 2.

' NoTICE oF CRIMINAL FoRFEITURE
(21 U.s.C. § 853(3))

Pursuant to Title 21, United States Code, Section 853(a), the United States of America

gives notice to defendants

JUAN ALBERTO VILLALOBOS (Counts 1, 8, 11, 12, 16 and 19)
also known as “Albert”
VIRGIL LEE CARRILLO (Counts 1 and 8)
ERIC_GOMEZ (Counts 1 and 8) ;_
JACOB GARCIA (Counts 1 and 8)
ESTEBAN SOLOMO_l:I (_(_Ioun_ts 1 and 9)_ `- '_'

JUAN MANUEL FoNEsCA (Counts 1 ami-16) n
__al§ known as “Red_;’_:___ _ _

' RUDIS EDGARDO ZELAYA (Counts 1 and 19)
that upon conviction of an offense in violation of Title 21, United States Code, §§ 841 and 846,

the following is'subject to forfeiture:
1) all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
the result of such violation; and
2) all property used, or intended to be used, in any manner or part, to commit, or to facilitate

the commission of, such violation.

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 16 of 18

NoTICE oF FoRFEITURE
(18 U.s.c. § 982(a)(1))

Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives notice

to defendants

- l also known as “Jimbo” ~
JUAN ALBERTO VILLALOBOS (Counts 2,4,5,6,7,9,10,13,14,15,17 and 18)
also known as “Albert” `
VIRGIL LEE CARRILLO (Counts 2 and 4)
ERIC CARRILLO (Counts 2 and 4)
MICHAEL GRAVE_S (_C_ount_s___ 2 and 4_)__

DANIEL MAYORQUIN CARRILLO (Counts 2", 4, 6 and 7)
ROMULO CHAPA (Counts 2 and 5)
lREYES HERNANDEZ, III (Counts 2 and 7)
CHRISTOPHER HAM (Counts 2 and 9)
JOR_GE REYNALDO_ T_AMEZ (Co_unts 2 a_n_d_ 9_)\

 

_DEALLEN NETTLES (Counts 2 and 10)
JUAN MANUEL FONESCA (Counts 2, 3, 15 and 20)
also known as “Red”
_ MONESCA _(Counts 2, 3 and 20)__

 

RUBY GUZMAN (Counts 2 and 13)

LIANG GUO YU (Counts 2 and 13)

JONATHAN XIE (Counts 2 and-13)
MICHAEL TOVAR (Counts 2 ar_l_d 13)

. l

MARIAE. GARCIA (Counts 2 and 14)

 

 

that upon conviction in violation of Title 18, United States Code, §§ 1956(h), 1956(a)(2)(A) a‘nd
195 6(a)(1)(B)(i), all property, real or personal, involved in_ money laundering offenses or traceable

to such property, is subject to forfeiture

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 17 of 18

PROPERTY SUBJECT TO FORFEITURE
Defendants are notified that the property subject to forfeiture includes, but is not limited

to, the following property:

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset d Asset Type Description

1 8159,544.22 Net sale proceeds from the sale of real property at 18567 and
18563 Michaels Run, Montgomery, Texas on April 30, 2018

2 $599,255.00 United States currency seized on or about May 23, 2013

3 $1,575,488.00 United States currency seized on or about September 14, 2013

4 $300,040.00 United States currency seized on or about January 21, 2014

5 $699,760.00 4 United States currency seized on or about February 12, 2015

6 $l,039,960.00 United States currency seized on or about December 14, 2015

7 $332,117.00 United States currency seized on or about December 29, 2015

8 $701,116.00 United States currency seized on or about May 19, 2015

9 $196,715.00 United States currency seized on or about July 1 1, 2016

10 ` $399,920.00 United States currency seized on or about July 17, 2016

ll $318,120.00 United States currency seized on or about August 4, 2016

12 $1,570,214.00 United States currency seized on or about August 5, 2016

 

 

 

 

 

MONEY JUDGMENT AND SUBSTITUTE ASSETS

Case 7:18-or-00960 Dooument 345 Filed on 04/03/19 in TXSD Page 18 of 18

The United States intends to seek the imposition of a money judgment against each
defendant Defendants are notified that in the event that one or more conditions listed in Title
21, United States Code, Section 853(p) exists, the United States will seek to forfeit any other

property of the defendants up to the total value of the property subject to forfeiture

A TRUE BILL

 

 

FoREPERsoN) §

RYAN K. PATRICK
UNITED STATES ATTORNEY

ASSISTANT UNITED STATES ATTORNEY

